      Case 2:18-cr-00059-wks Document 40 Filed 07/01/20 Page 1 of 6



                   UNITED STATES DISTRICT COURT
                              FOR THE
                        DISTRICT OF VERMONT

UNITED STATES OF AMERICA,        )
                                 )
          v.                     )     Case No. 2:18-cr-59
                                 )
BUDDY F.Y. LAWRENCE,             )
                                 )
          Defendant.             )

                          OPINION AND ORDER

     Defendant Buddy Lawrence has filed a motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), citing

health concerns arising out of the COVID-19 pandemic.          For the

reasons set forth below, his motion is denied.

                         Factual Background

     Lawrence has a long history of federal incarceration,

including a 240-month sentence he received in 1990, and a 60-

month sentence, later reduced to 48 months, in 2011.          On October

1, 2018 Lawrence pleaded guilty to possession with intent to

distribute cocaine.    On February 11, 2019, the Court sentenced

him to 60 months in prison: 36 months for his most recent

conviction, and 24 months for violating the conditions of his

supervised release.    As a career offender, his advisory guideline

range at sentencing was 151 to 188 months.

     Lawrence is currently incarcerated at the Federal

Correctional Institution at Fort Dix (“FCI Fort Dix”), with an

expected release date of August 18, 2022.       FCI Fort Dix consists

of a low security correctional institution housing 2,638 inmates,
      Case 2:18-cr-00059-wks Document 40 Filed 07/01/20 Page 2 of 6



and a minimum security satellite camp housing 197 inmates.            With

respect to COVID-19 activity at the facility, the government

reports that as of June 1, 2020, nineteen inmates and no staff

members were currently testing positive for the virus.          Twenty-

six inmates and five staff members had recovered from infection.

All reported cases were associated with the minimum security

camp, and not the correctional institution where Lawrence is

incarcerated.

     Lawrence is 64 years old and has a long history of

polyarteritis nodosa (“PAN”), a rare disease that results from

blood vessel inflammation causing injury to organ systems.            He

claims that his condition, combined with his age, renders him

particularly vulnerable to COVID-19.       On April 15, 2020, his

attorney sent a letter on his behalf to the Warden at FCI Fort

Dix requesting compassionate release.       That request was denied on

May 15, 2020, based in part on the finding that Lawrence’s

medications were managing his illness and that his condition was

stable.   Lawrence filed his motion for compassionate release with

the Court on May 18, 2020.

                              Discussion

     Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First

Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a

court may reduce a defendant’s sentence upon motion of the

Director of the BOP or upon motion of the defendant.          A court may


                                   2
      Case 2:18-cr-00059-wks Document 40 Filed 07/01/20 Page 3 of 6



reduce a defendant’s sentence only if the court finds that

“extraordinary and compelling reasons warrant such a reduction,”

and “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”         Id. §

3582(c)(1)(A).   In making this determination, the court must

consider “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.”      Id.

     Congress has delegated responsibility to the Sentencing

Commission to “describe what should be considered extraordinary

and compelling reasons for sentence reduction.”         28 U.S.C. §

994(t).   The Sentencing Commission has determined that a

defendant’s circumstances meet this standard when the defendant

is “suffering from a terminal illness” or a “serious physical or

medical condition . . . that substantially diminishes the ability

of the defendant to provide self-care within the environment of a

correctional facility.”    U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A).

The standard is also met if, in the judgment of the BOP, the

defendant’s circumstances are extraordinary and compelling for

“other reasons.”   Id. cmt. n.1(D).     Following the passage of the

First Step Act, courts may independently determine whether such

“other reasons” are present in a given case without deference to

the determination made by the BOP.      See United States v. Lisi,

No. 15-CR-457, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020).

     In United States v. Zullo, Chief Judge Crawford identified a


                                   3
      Case 2:18-cr-00059-wks Document 40 Filed 07/01/20 Page 4 of 6



list of factors for determining whether compassionate release is

justified.    No. 09-cr-64, ECF No. 1472 at 8-9.      Those factors

include: (1) evidence of a defendant’s increased susceptibility

to COVID-19 complications; (2) completion of at least fifty

percent of a term of imprisonment, as compassionate release at

the outset of the sentence would undermine the original purpose

of the sentence; (3) the level of risk of violence or recidivism;

(4) a record of non-violent conduct and positive rehabilitation

while incarcerated; and (5) an appropriate plan for home

confinement or supervised release.      Id.

     Here, those factors do not weigh in favor of release.            The

Court acknowledges Lawrence’s health issues, and the government

concedes that his medical condition, combined with his age, meet

the requirements of extraordinary and compelling reasons.             That

concession alone, however, does not necessarily trigger a

reduction in Lawrence’s sentence.      See, e.g., United States v.

Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (“the existence

vel non of ‘extraordinary and compelling reasons’ determines only

whether a defendant can be considered for release——the existence

of such reasons does not mandate release”).

     The government reports that the BOP has taken significant

measures to mitigate the risk of COVID-19 infection within its

facilities.    The extent and effectiveness of those measures is

disputed.    The government also argues that Lawrence remains a


                                   4
      Case 2:18-cr-00059-wks Document 40 Filed 07/01/20 Page 5 of 6



danger to the community, and that the Section 3553(a) factors

weigh strongly against release.

     Lawrence has over two years remaining on his 60-month prison

sentence.   Over the course of his considerable criminal history,

he has shown that he involves himself in drug distribution even

while under court-ordered supervision.       The government reports

that he also has a history of violent crime, including attempted

armed robbery.   Lawrence has not offered the BOP or the Court any

sort of release plan, making it difficult for the Court to

determine whether home confinement or supervised release would

alleviate the substantial risk of recidivism.        Consequently, the

Court cannot find that Lawrence “is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. §

3142(g).”   U.S.S.G. § 1B1.13(2).

     Furthermore, with respect to the Section 3553(a) factors,

the seriousness of Lawrence’s offense and his lengthy criminal

history weigh against a sentence reduction.        Moreover, release at

this juncture would effectively erase the sentence imposed for

violation of his supervised release conditions.         The Court

therefore finds that reduction of Lawrence’s relatively-recent

sentence would undermine the “need for the sentence imposed” “to

reflect the seriousness of the offense,” “protect the public” and

“afford adequate deterrence to criminal conduct.”         18 U.S.C. §

3553(a)(2).


                                    5
      Case 2:18-cr-00059-wks Document 40 Filed 07/01/20 Page 6 of 6



                              Conclusion

     For the reasons set forth above, Lawrence’s emergency motion

for compassionate release (ECF No. 37) is denied.

     DATED at Burlington, in the District of Vermont, this 1st

day of July, 2020.

                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 District Court Judge




                                   6
